Exhibit 23.3 DeGolyer and MacNaughton 5001 Spring Valley Road Suite 800 East Dallas, Texas 75244 March 14, 2014 Mr. Segun Omidele CAMAC Energy Inc. 1330 Post Oak Blvd. Suite 2550 Houston, Texas 77056 Ladies and Gentlemen: We hereby consent to the references to DeGolyer and MacNaughton contained in “Item 2. Properties” in the section entitled “Reserves” and to the inclusion of our third-party letter report dated March 3, 2014, containing our opinion on the proved reserves as of December 31, 2013, attributable to the interest owned by CAMAC Energy Inc. in the Oyo field, offshore Nigeria as Exhibit99.1 in the Annual Report on Form 10-K for the fiscal year ended December31, 2013, of CAMAC Energy Inc. and in the registration statements (File No. 333-163869 and File No. 333-167013) on Form S-3 and (File No. 333-152061, File No. 333-160737, and File No. 333-194503) on Form S-8. Very truly yours, /s/ DeGolyer and MacNaughton DeGOLYER and MacNAUGHTON Texas Registered Engineering Firm F-716
